NO. 12-20-00171-CV

                            IN THE COURT OF APPEALS

                TWELFTH COURT OF APPEALS DISTRICT

                                        TYLER, TEXAS

EVANJELINA LUNA,                                      §       APPEAL FROM THE 215TH
APPELLANT

V.                                                    §       JUDICIAL DISTRICT COURT

BETTY J. PHELPS,
APPELLEE                                              §       HARRIS COUNTY, TEXAS

                                     MEMORANDUM OPINION
                                         PER CURIAM
        This appeal is being dismissed for failure to comply with a requirement of the appellate
rules, a court order, or a notice from the clerk requiring a response or other action within a
specified time. 1 See TEX. R. APP. P. 42.3(c).
        A party who is not excused by statute or the appellate rules from paying costs must pay--
at the time an item is presented for filing--whatever fees are required by statute or Texas
Supreme Court order. TEX. R. APP. P. 5; see TEX. R. APP. P. 20.1. An appellate court may
enforce Rule 5 by any order that is just. TEX. R. APP. P. 5. After giving ten days’ notice, an
appellate court may dismiss an appeal because the appellant failed to comply with a requirement
of the appellate rules, a court order, or a notice from the clerk requiring a response or other
action within a specified time. TEX. R. APP. P. 42.3(c).
        Before this appeal was transferred to this Court, the First Court of Appeals notified
Appellant, Evanjelina Luna, that the filing fee was due. On July 30, 2020, the First Court sent a
past due court fee notice. On January 19, 2021, the Clerk of this Court notified Appellant that
the filing fee in this appeal is due and that the appeal would be subject to dismissal if the fee was
not paid on or before January 29. The date for remitting the filing fee passed, and Appellant has

        1
          Pursuant to a docket equalization order issued by the Supreme Court of Texas on July 30, 2020, this
appeal has been transferred to this Court from the First Court of Appeals in Houston, Texas.


                                                     1
not responded to this Court’s notice, paid the filing fee, or otherwise shown that she is excused
from paying the fee. 2
         Because Appellant failed, after notice, to comply with Rule 5, the appeal is dismissed. 3
See TEX. R. APP. P. 42.3(c). All pending motions are overruled as moot.
Opinion delivered February 10, 2021.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




         2
          Appellant filed a pauper’s oath in the trial court but the clerk’s record does not reflect an indigency ruling.
Even so, a party granted indigency status in the trial court, must, to establish the right to proceed without payment of
costs, communicate to the appellate court clerk in writing that the party is presumed indigent. See TEX. R. APP. P.
20.1(b)(2). The applicability of the presumption should be stated in the notice of appeal and in the docketing
statement. Id. Here, Appellant’s notice of appeal mentions nothing regarding indigency and she has not timely filed
a docketing statement. Nor did Appellant file a statement of inability to afford payment of court costs with this
Court. See TEX. R. APP. P. 20.1(c) (when no statement is filed in the trial court).
         3
            We also note that Appellant’s brief was due on September 14, 2020. She did not file a brief and did not
file a motion for extension of time to file a brief until January 29, 2021. She states in her motion that the failure to
file her brief is due to confusion over the appeal being transferred to this Court. The record contains notice, dated
August 7, 2020, from the First Court advising the parties, including Appellant’s counsel, of the transfer order.


                                                           2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                         FEBRUARY 10, 2021


                                         NO. 12-20-00171-CV


                                        EVANJELINA LUNA,
                                             Appellant
                                                V.
                                         BETTY J. PHELPS,
                                             Appellee


                                Appeal from the 215th District Court
                         of Harris County, Texas (Tr.Ct.No. 2016-19574)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.




                                                      3